Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the amended claims include features not disclosed by the Pini reference.  However, Examiner finds that the Pini reference covers the newly added features, as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.







A.	Claims 1, 6-7, 8, 13-15, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pini (“Learn to See by Events: Color Frame Synthesis from Event and RGB Cameras”, arXiv 2019) in view of Murashita (US 2012/0140072)
As for claim 1, Pini teaches
 An object detection and classification system of an autonomous vehicle (AV), the object detection and classification system comprising:
one or more processors; and
a memory configured to store instructions that, when executed by the one or more processors, cause the one or more processors to:
obtain a first set of images associated with a scene, the first set of images being encoded using static-based camera sensor data; (Pini Fig 2 RGB images I(t), also Fig 1 upper row) each respective one of the first set of images being identified with a frame from among a plurality of frames (frames t0, t1..)
for each respective frame from among the plurality of frames (Fig 1,2, frame “t”), obtain a second set of images associated with the scene (ch 3.1, images ek), the second set of images including encoded information representing events occurring within  each respective frame (Fig 2, ch 3.1, equation (2), Event frames Fi(t) are summaries of multiple images ek and correspond to the frame “t”; also Fig 1 lower row) using event-based camera sensor data; (ch 3.1 par 1, ek is captured by an “event camera”)
receive the first set of images and the second set of images as separate respective channel inputs; (Fig 2 the Generative and Recurrent modules receive the RGB frames and event frames as separate data) the separate respective channel inputs being dedicated channel inputs for receiving, at an input layer of a neural network (Fig 2, Generative Module “G”, ch 4.1 par 1 ln 7-8, “G” is described as a neural network), different predetermined components of each of the first set of images and the second set of images; (Fig 2, RGB frame I(t) comprises of Red,Green,and Blue components and is input into neural network “G”;  images ek comprise at least of grayscale pixels, i.e. “components”, are summed into Event Frame Fi(t), thus the pixels/components of images ek are reflected in Fi(t);  Fi(t) is then input into the neural network “G”)
process (i) the first set of images including the static-based camera sensor data (Fig 2 RGB frames), and 
(ii) the encoded information included in the second set of images (Fig 2 Event frames)
to determine a location and type of one or more objects included in the scene (Fig 2 Output produces Synthesized frames, i.e. “processed frames”;  ch 5.2 “Metrics” par 1 analyzes the Synthesized frames; in particular, ch 5.2 “Semantic segmentation score” assigns a set of pixels a particular class (pixels also inherently include locations);  “Object detection score” determines details (i.e. “type”) and location of objects in the scene); and
Pini does not specifically teach, Murashita however teaches
provide the location and type of the one or more objects included in the scene to a control system of the AV to perform one or more autonomous navigation tasks (Murashita Fig 6, [0084])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Pini by including features of Murashita, as all pertain to the art of detecting objects in a street scene.  The motivation to do so would have been, Murashita utilizes detection of street scene objects to enable vehicle navigation; Pini teaches a more advanced system of object detection that would enhance accuracy of object detection in an automatically-navigated vehicle.

As for independent claims 8 and 15, please see discussion of analogous claim 1 above.

As for claims 6, 13, 20, the combination of Pini and Murashita teaches
	wherein the one or more processors are configured to use a combination of the first set of images and the second set of images received via the channel inputs to determine the location and type of the one or more objects included in the scene (see claim 1, RGB and Event frames, and Semantic Segmentation/Object Detection) when the scene is a static road scene that causes the received event-based camera sensor data to indicate no positive events and no negative events (Pini Fig 1, the scene at time t0 does not indicate any events in the event frame sequence; the captured events start at time t1)

As for claims 7, 14, 21, the combination of Pini and Murashita teaches 
applying a kernel of m-by-m pixel dimensions centered on each respective pixel coordinate within the positive event image to encode the positive event image in accordance with a time surface encoding, with m being an integer value (Pini ch 3.1 par 1, eq 1, pixel xk, yk represents a 1x1 pixel dimension; a deltaT time window can represent a “positive event image” as discussed in claim 4); and
applying a kernel of m-by-m pixel dimensions centered on each respective pixel coordinate within the negative event image to encode the negative event image in accordance with a time surface encoding, with m being an integer value (analogously as above)

As for claim 22, the combination of Pini and Murashita teaches
	the first set of images are encoded using the static-based camera sensor data, which is generated via a static-based camera (Pini Fig 1, 2, ch 3.2 the intensity image I(t), captured by RGB camera, ch 1 par 3, title) independently of the event-based camera sensor data (the RGB camera is described as a separate camera), and wherein the second set of images are encoded using the event-based camera sensor data, which is generated via an event-based camera independently of the static-based camera sensor data (ch 3.1 par 1, Event camera)

As for claim 23, the combination of Pini and Murashita teaches
	the second set of images include multiple event camera images (Pini ch 3.1 images ek, captured over time t) per each respective one of the plurality of frames that identify multiple events over each respective frame (Pini, Fig 1, ch 3.2 par 1, image I(t))

As for claim 24, the combination of Pini and Murashita teaches
	the one or more processors are configured to use a combination of the first set of images and the second set of images received via the channel inputs to determine the location and type of the one or more objects included in the scene when the first set of images do not indicate a presence of the one or more objects in the scene (Pini ch 1 par 1, standard intensity cameras are described as “low dynamic range”, while event cameras as “high dynamic range”; therefore in cases of extreme high or low lighting, that is outside of the standard camera’s low dynamic range but within the event camera’s high dynamic range, the event camera will still be able to produce meaningful data while the standard camera will not)


B.	Claims 3-5, 10-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pini and Murashita in further view of Schamp (US 20160034771)
As for claims 3, 10, 17, the combination of Pini and Murashita teaches 
wherein the different predetermined components of the second set of images include a positive event image and a negative event image (Pini ch 3.1 par 1, positive or negative polarity of the measured change; see discussion of claim 4)
the combination of Pini and Murashita does not specifically teach, Schamp however teaches
the different predetermined components of the first set of images include a cyan wavelength image, a magenta wavelength image, and a yellow wavelength image (Schamp [0243] teaches a Cyan/Yellow/Green/Magenta color camera), and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Pini and Murashita to further include the teaching of Schamp, as all pertain to image analysis of live street scenes.  The motivation to do so would have been, to capture images with greater color contrast, in geographic locations where the colors such as cyan, yellow or magenta are more dominant than other colors, for example red or blue.

As for claims 4, 11, 18, the combination of Pini and Murashita teaches
for each respective frame from among the plurality of frames: encode the received event-based camera sensor data into 
(i) the positive event image using a number of a positive events occurring within each respective frame (Pini ch 3.1 par 2 a frame Fi(t) where positive events are dominant (i.e. most pk = +1) can be called “a positive event image”), and 
(ii) the negative event image using a number of a negative events occurring within each respective frame (likewise a frame Fi(t) where negative events are dominant (i.e. most pk = -1), produces an event frame which can be called “a negative event image”)

As for claims 5, 12, 19, the combination of Pini and Murashita teaches
assigning, to each pixel of the positive event image, an intensity gradient value that is based upon a number of aggregated positive events detected within each respective frame by each respective pixel of an event camera image as indicated by the event-based camera sensor data (Pini ch 3.1 par 2 eq 2, also see claim 4); and
assigning, to each pixel of the negative event image, an intensity gradient value that is based upon a number of aggregated negative events detected within each respective frame by each respective pixel of an event camera image as indicated by the event-based camera sensor data (Pini ch 3.1 par 2 eq 2, also see claim 4)

Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669